DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The specification should include a “Related Applications” section that includes the serial number and patent number of the related application.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 discloses that “the main body is configured to be within the exterior vertical wall 
of the structure.  However, claim 1 discloses that “the main body is configured to extend through an exterior vertical wall structure”.  Therefore it is unclear how the fitting can be both “within” and “extend through” the vertical wall structure.  Clarification is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letcher, Jr. 2015/0275490 in view of Pysher et al. 1,759,803.
In regard to claims 1-2 and 13, Letch, Jr. discloses (fig. 8) a pipe fitting for fluid, the pipe fitting comprising: an entry hub 160 defining an entry point for the fluid into the pipe fitting, wherein the entry hub defines an entry hub outer diameter 120 and an entry hub axis;
an exit hub (end of 116) defining an exit point for the fluid from the pipe fitting, wherein the exit hub defines an exit hub outer diameter and an exit hub axis, and wherein the exit hub is offset from the entry hub such that the exit hub axis and the entry hub axis are angularly offset from one another (offset 90 degrees);
a branch extending between the entry hub and a main body 116; a cleanout hub 170 that is coaxially aligned with the exit hub 116 and angularly offset from the entry hub 120, the cleanout hub being removably sealed with a cover 130 so as to prevent fluid from being introduced into the pipe fitting though the cleanout hub during normal operation of the pipe fitting; and
 	the main body 116 defining a main body outer diameter, the main body extending between the cleanout hub and the exit hub to define a main body length that is at least three times greater than the exit hub outer diameter (see fig. 8) and wherein a distance along the main body between the exit hub (end of 116) and the branch 160 is at least ten times greater than a distance along the main body between the cleanout hub 170 and the branch 160 (see fig. 8), wherein the main body includes a first portion 167 and a second portion 116, wherein the first portion extends from the cleanout hub 170 toward the second portion 116 so as to define a first portion length and the second portion extends from the exit hub toward the first portion such that the branch is entirely received by the first portion, wherein the main body is configured to extend through an exterior vertical wall of a structure (the length 116 is long enough to extend through a wall or be within a wall structure), and wherein the second portion 116 defines a second portion outer diameter that is constant along an entire length of the second portion between the exit hub 170 and the first portion 167.
	Letcher, Jr. discloses a pipe fitting as described above where the waste arm 116 can be modified to be attached to adjacent pipe elements in any manner well known in the art, but does not specifically disclose the exit hub as having a diameter larger than the main body.  Pysher et al. teaches that it is well known in the art to provide similar types of fittings 1 with entry, exit and clean out hubs 4 having a diameter larger than that of the main body 2 in order to attach the fitting to adjacent piping components with threads.  Therefore it would have been obvious to one of ordinary skill in the art to modify the hub ends of Letcher, Jr. to include larger diameters than that of the main body, as taught by Pysher et al., in order to allow the fitting to be threadedly attached to adjacent pipe components.
In regard to claim 3, wherein a distance along the main body between the exit hub (end of 116) and the branch 160 is at least ten times greater than a distance along the main body between the cleanout hub 170 and the branch 160 (see fig. 8).
In regard to claim 4, wherein the branch 160 is coaxially aligned with the entry hub axis 120.
In regard to claim 5, wherein the entry hub, the exit hub, and the cleanout hub have a same cross-sectional shape, and wherein the cleanout hub defines a cleanout hub outside diameter that is equal to the entry hub outer diameter and the exit hub outer diameter (see hubs 4,4’ taught by Pysher et al.).
In regard to claim 6, the claim is only positively drawn to the fitting and not in combination with a discharge pipe.  The exit hub (end of 116) is capable of being connected to a discharge pipe that extends to a sewer and is therefore deemed to anticipate the claim also see paragraph 20 where waste arm portion 116 connects to a waste pipe.
In regard to claim 7, the second portion is continuous so as to be of unitary construction (see fig. 8 where 160, 167 and 116 are unitary).
In regard to claim 8, wherein the first portion 167 and the second portion 116 are angularly aligned,
In regard to claim 9, wherein the second portion 116 defines a second portion length, and wherein the second portion length is at least 33% greater than the first portion length 167 (see fig. 8).
In regard to claim 10, wherein the entry hub, the exit hub, and the cleanout hub are in fluid communication with one another.
In regard to claim 11, wherein the main body length 167, 116 is at least three times greater than the entry hub outer diameter 120 and wherein the main body length is at least three times greater than an outer diameter of the cleanout hub 170 (see fig. 8).
In regard to claim 12, wherein a distance along the main body between the exit hub and the branch is greater than a distance along the branch between the main body and the entry hub (see fig. 8).
In regard to claim 14, wherein the branch 160 includes a cleanout face that faces the cleanout hub (end of 116) and an exit face that faces the exit hub 170, and wherein a distance along the main body 167, 116 from the exit hub (end of 116) to an exit side junction of the branch 160 to the main body is at least 1.5 times greater than a distance along the exit face of the branch 160 from the entry hub 120 to the exit side junction of the branch to the main body 116 (see fig. 8 where 116 is 1.5 times longer than portion 160).
In regard to claim 15, wherein the main body includes a first portion 167 and a second portion 116, the first portion extending from the cleanout hub 170 to a point at which the branch 160 joins the main body and the second portion 116 extends from the point at which the branch joins the main body to the exit hub (end of 116) such that the branch is entirely received by the first portion, and wherein the second portion defines a constant inner diameter and a constant outer diameter along an entire length thereof (see fig. 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679